DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.

Response to Amendment
The amendment dated 10/11/2021 has been considered and entered into the record.  New claims 21–24 have been added.  Claims 1–10 and 12–24 are pending.  Amended claim 1 now requires an interior nanomaterial layer constructed of a nanomaterial of hydrophobic nanoparticles.  This amendment overcomes the previous prior art rejection.  New grounds of rejection are set forth below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–10 and 12–24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2010/0181372 A1) in view of Sekiguchi (US 2012/0118886 A1) and Warner (US 2010/0155396 A1).
Huang teaches a food container comprising paper and having an inner surface defining a receiving space and an inner protecting layer of polybutylene succinate polymer.  Huang abstract, Fig. 2, ¶¶ 17, 25.  The inner protecting layer extends from the receiving space to cover a substantial portion of the exterior surface of the container.  See Fig.
Huang fails to teach an interior nanomaterial layer underlying the central carrier layer and constructed of a nanomaterial including nanoparticle structures, wherein the outer structural layer comprises a plurality of parts adhered by the central carrier layer and/or the interior nanomaterial layer.
Sekiguchi teaches a container with excellent water-repellent properties provided by a layer of hydrophobic oxide nanoparticles, such that the contents of the container do adhere to its surface.  Sekiguchi abstract, ¶¶ 2–4.  The container may include paper containers or food and drink packaging.  Id. ¶¶ 56, 58, 86–88.  The hydrophobic oxide nanoparticles may comprise silicon dioxide.  Id. ¶ 105.  The hydrophobic nanoparticles may cover the entire surface of the container.  Id. ¶ 108.
It would have been obvious to one of ordinary skill in the art to have added the hydrophobic nanoparticles of Sekiguchi to the entire surface of the Huang container motivated by the desire to prevent adherence of the contents to the surface of the Huang container.    
Warner teaches a necked liquid container comprising a plurality of portions that are sealed together to form the container, wherein the container is made from biodegradable material the portions are adhered together using an interior barrier polymer.  Warner abstract, ¶¶ 4–6, 43, 54, Figs. 1–69.  The container may further comprise a screw-top cap to cover and seal the container.  Id. ¶ 8.
It would have been obvious to the ordinarily skilled artisan to have looked to Warner for guidance as to how a liquid (food) container, such as that of Huang, could be made by using the polybutylene succinate layer to bond a plurality of portions, as well as, how its contents could be prevented from spilling through the use of a necked container with a flanged covering cap.
With regard to claims 4, 6, and 10 the examiner takes the position that the central carrier layer constructed of a biopolymer is devoid of solvent in order to take the required shape of a “layer.”  Accordingly, the examiner considers the disputed claims as being directed to product-by-process limitations that are met by the polybutylene succinate (biodegradable) resin layer of Huang.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with In re Marosi, 218 USPQ 289, 292.
Claim 7 is rejected as it is reasonable to presume that the hydrophobic nanoparticles of Sekiguchi increase gas barrier properties because the nanoparticles are made from the same composition as those claimed (e.g., silicon dioxide).  New claims 22 and 23 are rejected as it is reasonable to presume that the outer structural layer, central carrier layer, and interior nanomaterial layer are all biodegradable; and interior nanomaterial layer degrades at a slower rate than the central carrier layer because the aforementioned layers of the prior art are made from the same materials as that of the instant invention.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 594.


Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that there is no reason or motivation why one of ordinary skill in the art would adopt the fine particles of Sekiguchi to the nanomaterial of Ramadas and combine that combination with the primary reference of Huang.  As set forth above, the Examiner has removed the Ramadas reference and here relies upon Sekiguchi to apply hydrophobic nanoparticles to the surface of the Huang container such that the contents of the Huang container do not adhere to any surface of the container.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786